DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1-21 are pending.
Claims 11-13 are withdrawn are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-10 and 14-21 are under examination in this application.  
The species (elected without traverse) are as follows:

    PNG
    media_image1.png
    167
    530
    media_image1.png
    Greyscale

As noted by Examiner Finn, for clarity, minoxidil is a compound within formula I and is being interpreted as the species of compound from formula I and not a separate compound in addition to the hair growth compound of formula I. 
Applicant’s elected composition would comprise: 
a) liquid vesicles comprising minoxidil and C12-C15 alkyl lactates

b)  carboxymethylcellulose

c) glycerin, propylene glycol, and ethanol

plus Steareth-10 as the polyoxyetheylene fatty ether (See claims 6-7).
Prosecution on the merits of this application is reopened on claims 1-10 and 14-21 considered unpatentable for the new rejections noted below.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive. See below written description rejection.

Terminal Disclaimer
The terminal disclaimers filed on March 2, 2022 (total of 6) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US 9675537
US 9956156
US 10925824
US 11039996
US 11000466
US 11185487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-10 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one or more hair growth or hair regrowth compound represented by formulas I or II: . . . .”, and the claim also recites where the hair growth/regrowth compound is “minoxidil” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants' claim 1 to a composition comprising:
a. liquid vesicles comprising: a compound of formula I (i.e., the elected species minoxidil, aka ROGAINE®)
an oil phase consisting of a mixture of C12-C1s alkyl lactates and, optionally, a long chain fatty acid (as currently amended);
b.  a viscosity modifying agent comprising at least one cellulose or derivative thereof; and
c. a pharmaceutically acceptable liquid carrier comprising, 
one or more solubilizer(s), 
one or more solubilizing acid(s) or mixtures thereof; 
wherein the hair growth or hair regrowth compound is minoxidil, which minoxidil is completely dissolved in the one or more solubilizer(s), completely dissolved in the one or more solubilizer(s), one or more solubilizing acid(s) or mixtures thereof and further wherein the liquid vesicles are suspended within the pharmaceutically acceptable liquid carrier and still further wherein the mixture of C12-C15 alkyl lactates is present at a concentration of about 1.5% to about 3%, by weight of the total composition.
It is noted that claim 1 has been amended to be limited to minoxidil as the hair growth compound, which addresses part of the issue from the previous written description. However, it is noted that claim 1 still broadly claims subject matter not necessarily supported by the specification (oil phase, viscosity modifying agent, pharmaceutically acceptable liquid carrier/solubilizers)  as follows.
The specification notes that an aspect of the present invention is providing clear (or reduced turbidity or cloudiness) solution or gel compositions, see page 2, lines 1-2. 
Example 6 of the specification notes that for the formulation of claim 1, minoxidil, BHT are said to be added to a container and mixed until completely dissolved, see Example 6, page 59, bullet point (3). Further, the specification states that Polyaquaternium-37 (viscosity modifying agent) is added and mixed until completely dissolved, see page 59 bullet point (4). 
However, it is unknown how the limitation of being completely dissolved is achieved by the composition of claim 1 as while it specifically claims minoxidil as required by the previous written description rejection, it still only generically recites 4-6 separate ingredients as noted above, whereas Example 6 (Inventive Formulation Y) specifically lists about ten specific ingredients in specific w/w% concentrations to achieve the complete dissolution. In fact, no other working example in the specification discloses complete dissolution as Example 6 does.
However, Example 6, where the specific working example recites Inventive formulation Y (directed to minoxidil) and demonstrates the complete dissolution of the hair growth compound recites 10 specific ingredients (including minoxidil), in very specific w/w% concentrations spelled out in Table 9 to achieve the complete dissolution limitation.

    PNG
    media_image2.png
    442
    446
    media_image2.png
    Greyscale

Accordingly, claim 1 and the recitation of the complete dissolution of the hair growth compound lacks written description as claimed. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the only factor present is that of the disclosure of Example 6 containing minoxidil, Table 9’s Inventive Formulation Y. 
It is noted that claim 1 has been amended to be directed to minoxidil.  However as demonstrated above, it is noted that other minoxidil containing formulations from the specification, remained cloudy, i.e. failed to achieve complete dissolution as presently claimed.
Accordingly, in the absence of sufficient recitation of distinguishing characteristics other than those of the specification those formulations of Inventive Formulation Y, the specification does not provide adequate written description of the claimed genus of minoxidil formulations where the minoxidil is completely dissolved.
There is nothing in Applicant's claims or specification that would indicate that Applicant was in possession of all formulations as presently and broadly claimed with the limitation of being completely dissolved beyond those of the specific Example 6, Formulation Y.
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the CAFC), the District Court wrote, "The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process."
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. The specification of the patent in Rochester states that the invention comprises, inter alia, "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds." Nowhere, however, does it specify which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 USPQ2d 1609), which adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001 ), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure .... " Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 USPQ2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that "[i]n claims involving [nongenetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular enzymatic effector encompassed by the claims.
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991 )). In Fiefs v. Ravel, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, Applicant provides adequate written description for Inventive formulation Y of Table 9, Example 6.
The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error and the guidance of the specification at Example 6, Table 9, Formulation 9) is provided for identifying gel formulations having the desired function. For this reason, the rejection due to lack of written description is proper.
Applicant is reminded that Vas-Gath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Gath at page 1115). See also In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement).

Conclusion
In summary, no claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/
Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629